MEMORANDUM **
Harjinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.
The BIA did not abuse its discretion by denying Singh’s motion to reopen where it was untimely and number-barred, see 8 C.F.R. § 1003.2(c)(2), and where Singh failed to establish materially changed circumstances in India to qualify for the regulatory exception to the time and number limitations for motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008) (evidence immaterial in light of prior adverse credibility determination).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.